—Motion by the appellant for an order of this Court releasing any and all minutes of the grand jury proceedings conducted in the above-entitled action, in regard to an appeal from an order of the Supreme Court, Richmond County, dated September 14, 2000. By decision and order on motion of this Court dated April 21, 2003, the motion was referred to the panel assigned to hear the appeal, to be determined after an in camera review of the minutes in question.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and an in camera review of the minutes in question, it is
Ordered that the motion is denied. Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.